Exhibit 10.13
 
Governance, Compensation and Nominating Committee Approval: January 27, 2015
Board Approval: January 27, 2015
 
































AMENDED AND RESTATED COMERICA INCORPORATED
NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN
 








































































--------------------------------------------------------------------------------


AMENDED AND RESTATED COMERICA INCORPORATED
NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN
 
TABLE OF CONTENTS
 
SECTION I
PURPOSE
1


SECTION II
DEFINITIONS
1


SECTION III
ELIGIBILITY
3


SECTION IV
PROCEDURES RELATING TO DEFERRALS
3


SECTION V
CREDITING AND ADJUSTING ACCOUNTS
4


SECTION VI
DISTRIBUTION OF DEFERRED FEES
6


SECTION VII
DESIGNATION OF BENEFICIARY
9


SECTION VIII
AMENDMENT AND TERMINATION
9


SECTION IX
MISCELLANEOUS PROVISIONS
10



 



i

--------------------------------------------------------------------------------




AMENDED AND RESTATED COMERICA INCORPORATED
NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN
 
SECTION I
PURPOSE
 
The purpose of the Amended and Restated Comerica Incorporated Non-Employee
Director Fee Deferral Plan (the “Plan”) is to allow Eligible Directors to defer
their Director Fees, under the conditions provided herein, into an Investment
Fund Unit Account.  Eligible directors of the Corporation, directors of any
Subsidiary or directors of any Advisory Board may defer all or any portion of
their Director Fees into an Investment Fund Unit Account, as requested by such
director.
 
The Plan was originally established as the “Comerica Incorporated Plan for
Deferring the Payment of Director’s Fees.”  In 1997, such plan was amended and
restated as the “Comerica Incorporated Director Fee Deferral Plan.”  Then on
May 21, 1999, the plan was divided into two plans, one of which became the
“Comerica Incorporated 1999 Discretionary Director Fee Deferral Plan,” and which
was subsequently amended and restated on November 26, 2002 as the “Comerica
Incorporated Director Fee Deferral Plan,” and on January 27, 2004 as the
“Comerica Incorporated Non-Employee Director Fee Deferral Plan”.(1) 
Subsequently, on November 18, 2008, the Plan was amended and restated, effective
December 31, 2008, to accurately reflect its administration and to comply with
the requirements of Code Section 409A. The Plan was again amended on June 16,
2010, effective as of January 1, 2010, and was further amended and restated on
January 27, 2015.
 
SECTION II
DEFINITIONS
 
The following words and phrases, wherever capitalized, shall have the following
meanings respectively:
 
A.                     “Advisory Board” means a special board of directors
appointed to advise a Subsidiary or unit of the Corporation.
 
B.                       “Aggregated Plan” means all agreements methods,
programs, and other arrangements sponsored by the Corporation that would be
aggregated with this Plan under Section 1.409A-1(c) of the Regulations.
 
____________________________________________________________________________




(1) The second plan which resulted from the division was named the “Comerica
Incorporated 1999 Common Stock Director Fee Deferral Plan,” which was amended
and restated on November 26, 2002 as the “Comerica Incorporated Common Stock
Director Fee Deferral Plan” and was further amended and restated on January 27,
2004 as the “Amended and Restated Comerica Incorporated Common Stock
Non-Employee Director Fee Deferral Plan” and again amended and restated,
effective November 18, 2008.

1

--------------------------------------------------------------------------------






C.                       “Beneficiary(ies)” means such individual(s) or
entity(ies) designated on the most recent valid Beneficiary Designation
Form that the Participant has properly submitted to the Corporation or in
accordance with Section VII of this Plan, if there is no valid Beneficiary
designation.
 
D.                      “Beneficiary Designation Form” is the form used to
designate the Participant’s Beneficiary(ies), as modified by the Plan
Administrator or the Committee from time to time.
 
E.                        “Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.
 
F.                        “Committee” means the Governance, Compensation and
Nominating Committee of the Board of Directors of the Corporation, or any
successor committee duly authorized by the Board of Directors of the
Corporation.
 
G.                       “Corporation” means Comerica Incorporated, a Delaware
corporation, and its successors and assigns.
 
H.                      “Deferral Election Form” is the form used to defer the
payment of unearned Director Fees timely submitted by a Participant, as modified
by the Plan Administrator or the Committee from time to time.
 
I.                           “Director Fees” means the fees paid in connection
with the performance of duties as an Eligible Director, including attendance
fees, retainer fees and fees for serving as chair or vice-chair of any committee
of the board of the Corporation or its Subsidiaries or an Advisory Board.
 
J.                          “Eligible Director” means a director of the
Corporation, a Subsidiary or Advisory Board who is not an employee of the
Corporation or any Subsidiary.
 
K.                      “Investment Fund Unit” means a unit equivalent to a fund
share that is maintained for the benefit of a Participant in an Investment Fund
Unit Account of such Participant.
 
L.                        “Investment Fund Unit Account” means an account
established under Section V of this Plan, solely for bookkeeping purposes, in
the name of each Participant to record those Director Fees that have been
deferred to such account and the earnings thereon.
 
M.                   “Participant” means an Eligible Director for whom an
Investment Fund Unit Account is maintained under the Plan.
 
N.                      “Plan” means the Amended and Restated Comerica
Incorporated Non-Employee Director Fee Deferral Plan, the provisions of which
are set forth herein, as it may be further amended and restated from time to
time.

2

--------------------------------------------------------------------------------






O.                      “Plan Administrator” means one or more individuals
appointed by the Committee to handle the day-to-day administration of the Plan.
 
P.                        “Regulations” means the Treasury Regulations
promulgated under the Code.
 
Q.                      “Retirement” means the date of the next annual
shareholder’s meeting of the Corporation immediately following the Director’s
72nd birthday.
 
R.                       “Subsidiary” means any corporation, partnership or
other entity, a majority of whose stock or interests is or are owned by the
Corporation.
 
S.                        “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)) of the Participant; loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  This
definition shall be construed in a manner that is consistent with Code
Section 409A and the Regulations promulgated thereunder.
 
SECTION III
ELIGIBILITY
 
Each Eligible Director shall be eligible to participate in the Plan.
 
SECTION IV
PROCEDURES RELATING TO DEFERRALS
 
A.                                 Deferral of Director Fees.  Eligible
Directors may defer any portion (0% - 100%) of their Director Fees under this
Plan.
 
1.                                       Deferral Period. Director Fees may be
deferred pursuant to this Section IV(A) for the period specified by the Eligible
Director or Participant in a Deferral Election Form.  The minimum deferral
period for Director Fees deferred pursuant to this Section IV(A) shall be the
lesser of the number of years remaining before Retirement, as defined in
Section II(R), or five (5) years from the date of service for which the Director
Fees became payable, notwithstanding the deferral election under this Plan. 
With respect to a Director whose service commences during a calendar year, the
deferral period with respect to Director Fees earned during such year shall
include the full calendar year in which his or her services commence.
 
2.                                       Deferred Director Fees.  Once Director
Fees are deferred under this Plan, the Participant may not receive distributions
of such deferred amounts, except in accordance with Section VI of this Plan.

3

--------------------------------------------------------------------------------






B.           Deferral Procedures.  Any Eligible Director wishing to defer
Director Fees must submit a Deferral Election Form to Human Resources,
Compensation, Comerica Bank Tower, 1717 Main Street, MC 6515, Dallas, Texas
75201 or to such other unit or person as designated by the Committee from time
to time, within the time frame permitted by the Plan Administrator, which shall
in no event be later than the last business date preceding the calendar year
during which the Director Fees are to be earned.  However, any newly-appointed
or newly-elected director may submit a Deferral Election Form with respect to
unearned Director Fees within thirty (30) days of his or her appointment or
election.  A deferral election pursuant to this Plan may cover all or a portion
(0% - 100%) of the Director Fees which may be deferred, and shall designate into
which investment fund and in what proportions the Director Fees should be
recorded.
 
In the event a Participant does not indicate an appropriate minimum deferral
period in a Deferral Election Form, such Participant’s applicable Director Fees
shall be deferred for a period of five (5) years from the date of service for
which the Director Fees became payable, notwithstanding the deferral election
under this Plan.  If a Participant does not indicate the method of deferral,
such Director Fees shall be paid out in a single lump sum at the end of the
deferral period.
 
C.                       Modifications/Irrevocability.  The Participant’s
deferral election shall remain in effect with respect to all unearned Director
Fees unless the Participant modifies such election prior to the date on which
the election becomes irrevocable with respect to such fees. Except to the extent
expressly provided under the Plan or permitted under Code Section 409A and the
Regulations promulgated thereunder, the provisions of the Deferral Election
Form relating to an election to defer Director Fees and the selection of the
deferral period and manner of payment of the deferrals shall be irrevocable as
of the last date on which such Deferral Election Form may be submitted in
accordance with Article IV(B).  If a director has submitted a Deferral Election
Form relating to Director Fees to be earned in the future, he or she may modify
or cancel such election by submitting a new Deferral Election Form at any time
prior to the date on which such election is irrevocable with respect to such
fees.
 
D.                                    Subsequent Elections.  A Director is not
permitted to make a subsequent election with respect to the timing or form of
payment of any Director Fees deferred under this Plan pursuant to a Deferral
Election Form that has become irrevocable in accordance with Article IV(C)above.
 
SECTION V
CREDITING AND ADJUSTING ACCOUNTS
 
A.                                   Value of Investment Fund Unit Account. 
Director Fees which have been deferred under this Plan, and deemed earnings
thereon, shall be credited to Investment Fund Unit Accounts created by and
recorded on the books of the Corporation from time to time.  Each Investment
Fund Unit Account shall be adjusted as follows:


1.                                       Each Participant’s Investment Fund Unit
Account shall be deemed to be invested in one or more of the investment funds
offered for investment and
 

4

--------------------------------------------------------------------------------




designated by such Participant in the manner determined by the Plan
Administrator.  In the event the Corporation purchases investment fund shares on
the open market that may be used for meeting its obligations to provide benefits
under this Plan, whether such shares are held in a rabbi trust established in
the Corporation’s sole and absolute discretion for its own benefit to fund the
Corporation’s obligations under this Plan or otherwise held in the Corporation’s
own name or for its own account (as general assets of the Corporation), the
purchase price for Investment Fund Units shall be the actual price of the
corresponding shares purchased by the Corporation on the open market, provided
such purchase(s) occurs within forty (40) business days of the date the Director
Fees would have otherwise been paid to the director had they not been deferred. 
The Investment Fund Unit Accounts of Participants deferring fees from the same
annual retainer payment or the same meeting will be credited on the same basis
(e.g., by averaging prices) if investment fund shares are purchased on different
days.  No Participant shall have any right to vote any shares of the investment
funds held in the rabbi trust or otherwise owned by the Corporation in respect
of its obligations hereunder.
 
In the event that the Corporation has not purchased shares on the open market
that may be used for meeting its obligations to provide benefits under this
Plan, the purchase price for Investment Fund Units under this Plan shall be
based upon the closing price for the corresponding investment fund shares on the
exchange on which the relevant investment fund is listed or the market on which
such investment fund is traded on the day that the Director Fees would have
otherwise been paid to the Participant had they not been deferred.
 
2.                                       A Participant’s Investment Fund Unit
Account shall be charged each business day with any distributions made on such
day.  Such Investment Fund Unit Account shall also be credited with deemed
earnings, gains and losses each business day, using the closing price for the
designated investment fund on the exchange on which such investment fund is
listed or the market on which such investment fund is traded as of the most
recent prior trading day.  Dividends shall be deemed to be reinvested in like
investment funds and shall be credited at the time actual dividends are paid,
with the number of Investment Fund Units attributable to a dividend
being calculated by dividing the dollar amount of the dividend by the closing
price of a share of the designated investment fund on the dividend payment date;
provided that if the Corporation, in its sole and absolute discretion, has
established a rabbi trust for its own benefit to fund the Corporation’s
obligations under this Plan, or otherwise purchased shares to be held in its own
name, or for its own account (as general assets of the Corporation), that may be
used for meeting its obligations to provide benefits under this Plan, then
dividends shall be credited based on the purchase price(s) for the investment
fund shares, as determined under Section V.A.1. above.  Finally, a Participant’s
Investment Fund Unit Account shall be credited with the amount, if any, of
Director Fees deferred and designated to be credited to such
account during each quarter, or on a more frequent basis if deemed appropriate
by the Committee.
 

5

--------------------------------------------------------------------------------




B.                                     Reallocation of Existing Account
Balances.  Each Participant may reallocate all or a portion of his or her
existing Investment Fund Unit Account to an alternate investment fund or funds,
as an investment option with respect to existing deferred Director Fees, in the
manner designated by the Corporation for this purpose. To the extent the
Corporation has purchased investment fund shares on the open market that may be
used for meeting its obligations to provide benefits under this Plan, whether
such shares are held in a rabbi trust established in the Corporation’s sole and
absolute discretion for its own benefit to fund the Corporation’s obligations
under this Plan or otherwise held in the Corporation’s own name or for its own
account (as general assets of the Corporation), (1) the Plan Administrator may
delay any reallocation request because of a trading blackout period or any other
trading restriction which may be imposed on the Corporation, whether voluntary
or involuntary, and (2) no transfers between investment options will be allowed
if prohibited by the rules applicable to the particular investment fund from or
to which a transfer is to be made or by rules adopted by the Plan Administrator
and communicated to the Participants.
 
C.                                     Reallocation of Future Deferral
Elections.  Each Participant may reallocate all or a portion of his or her
Investment Fund Unit Account to change prospectively the percentage(s) of an
investment and/or designate an alternate investment fund or funds, as an
investment option with respect to future deferred Director Fees in the manner
designated by the Corporation for this purpose.  To the extent the Corporation
purchases investment fund shares on the open market that may be used for meeting
its obligations to provide benefits under this Plan, whether such shares are
held in a rabbi trust established in the Corporation’s sole and absolute
discretion for its own benefit to fund the Corporation’s obligations under this
Plan or otherwise held in the Corporation’s own name or for its own account (as
general assets of the Corporation), the Plan Administrator may delay any
reallocation request because of a trading blackout period or any other trading
restriction which may be imposed on the Corporation, whether voluntary or
involuntary.
 
SECTION VI
DISTRIBUTION OF DEFERRED FEES
 
A.                                 Time and Manner.  Subject to the provisions
of Section IV of this Plan, distribution of the Participant’s Investment Fund
Unit Account shall be made in cash at such time and in such manner, i.e., a lump
sum or installments, as the Participant has specified in the Deferral Election
Form.
 
1.                                       Lump Sum Distributions.  If the
Participant elects to receive a lump sum distribution, the Corporation shall
make a single payment of the amounts subject to that election in the applicable
Deferral Election Form in the calendar year following the calendar year in which
the deferral period ends.  If a Participant fails to indicate a payment method,
the Participant shall be deemed to have elected a lump sum distribution.
 

6

--------------------------------------------------------------------------------




2.                                       Installment Distributions. If the
Participant elects to receive installment distributions, the Corporation shall
make installment payments of the amounts subject to that election in the
applicable Deferral Election Form over a period of time as specified by the
Participant on the applicable Deferral Election Form.  Installment payments
shall commence in the calendar year following the calendar year in which the
deferral period ends.  A Participant may choose an applicable installment period
from the options designated by the Corporation on the Deferral Election Form,
which shall not exceed ten (10) years from the date of distribution of the first
installment.  The amount of each installment payment shall be determined by
multiplying the amounts subject to such Deferral Election Form on the date the
installment is scheduled to be paid by a fraction, the numerator of which is one
and the denominator of which is the number of unpaid installments remaining at
such time.
 
a.                                       Less than $10,000. If, at the time an
installment distribution of an Investment Fund Unit Account is scheduled to
commence, the fair market value of all the Investment Fund Units in such
Investment Fund Unit Account does not exceed $10,000, notwithstanding an
election by the Participant that such account be distributed in installments,
the balance of such account shall be distributed to the Participant in a lump
sum, in cash.
 
B.                                   Death.  Notwithstanding any other provision
of the Plan, upon the death of a Participant, the remaining balance of his or
her Investment Fund Unit Account shall be distributed in one lump sum to the
Participant’s Beneficiary(ies) within ninety (90) days after the date of the
Participant’s death.
 
C.                                   Hardship Distributions.  In the event of an
Unforeseeable Emergency prior to distribution of the entire balance of the
Participant’s Investment Fund Unit Account, the Committee may, in its sole
discretion, direct a distribution to the Participant, within ninety (90) days
following such Unforeseeable Emergency, in an amount reasonably necessary, in
the judgment of the Committee, to satisfy the financial hardship occasioned by
the Unforeseeable Emergency, plus amounts necessary to pay any Federal, state,
local or foreign income taxes anticipated as a result of the distribution or
cancel a future deferral election with respect to the amount reasonably
necessary, in the judgment of the Committee, to alleviate such financial
hardship.  However, no distribution will be made on account of an Unforeseeable
Emergency to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan. 
Any Participant desiring a distribution under the Plan on account of an
Unforeseeable Emergency shall submit to the Committee a written request for such
distribution which sets forth in reasonable detail the Unforeseeable Emergency
which would cause the Participant severe financial hardship, and the amount
which the Participant believes to be necessary to alleviate the financial
hardship.  Any Participant who receives a hardship distribution shall have his
deferral election cancelled hereunder and shall not again be eligible to submit
a deferral election until the next enrollment period after the calendar year in
which the hardship distribution is made.

7

--------------------------------------------------------------------------------






 
D.                                    Distribution in the Event of Income
Inclusion Under Code Section 409A.  If any portion of a Participant’s Investment
Fund Unit Account is required to be included in income by the Participant prior
to receipt due to a failure of this Plan or any Aggregated Plan to comply with
the requirements of Code Section 409A and the Regulations, the Committee may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of: (i) the portion of the Participant’s Investment
Fund Unit Account required to be included in income as a result of the failure
of the Plan or any Aggregated Plan to comply with the requirements of Code
Section 409A and the Regulations, or (ii) the balance of the Participant’s
Investment Fund Unit Account.
 
E.                                      Delay for Payments in Violation of
Federal Securities Laws or Other Applicable Law.  In the event the Corporation
reasonably anticipates that the payment of benefits as specified hereunder would
violate Federal securities laws or other applicable law, the Committee may delay
the payment under this Section VI until the earliest date at which the
Corporation reasonably anticipates that making of such payment would not cause
such violation.
 
F.                                      Delay for Insolvency or Compelling
Business Reasons.  In the event the Corporation determines that the making of
any payment of benefits on the date specified hereunder would jeopardize the
ability of the Corporation to continue as a going concern, the Committee may
delay the payment of benefits under this Section VI until the first calendar
year in which the Corporation notifies the Committee that the payment of
benefits would not have such effect.
 
G.                                     Administrative Delay in Payment.  The
payment of benefits hereunder shall begin at the date specified in accordance
with the provisions of the foregoing paragraphs of this Section VI; provided
that, in the case of administrative necessity, the payment of such benefits may
be delayed up to the later of the last day of the calendar year in which payment
would otherwise be made or the 15th day of the third calendar month following
the date on which payment would otherwise be made.  Further, if, as a result of
events beyond the control of the Participant (or following the Participant’s
death, the Participant’s Beneficiary), it is not administratively practicable
for the Plan Administrator to calculate the amount of benefits due to
Participant as of the date on which payment would otherwise be made, the payment
may be delayed until the first calendar year in which calculation of the amount
is administratively practicable.
 
H.                                    No Participant Election.  Notwithstanding
the foregoing provisions, if the period during which payment of benefits
hereunder will be made occurs, or will occur, in two calendar years, the
Participant shall not be permitted to elect the calendar year in which the
payment shall be made.
 
SECTION VII
DESIGNATION OF BENEFICIARY
 
Upon becoming a Participant of the Plan, each director shall submit to Human
Resources, Compensation, Comerica Bank Tower, 1717 Main Street, MC 6515, Dallas,
Texas 75201  (or to such other unit or person as designated by the Committee
from time

8

--------------------------------------------------------------------------------




to time) a Beneficiary Designation Form designating one or more Beneficiaries to
whom distributions otherwise due the Participant, shall be made in a lump sum
payment in the event of the Participant’s death before distribution of the
Participant’s Investment Fund Unit Account has been completed.  A Beneficiary
Designation Form will be effective only if it is signed by the Participant and
submitted before the Participant’s death.  Any subsequent Beneficiary
Designation Form properly submitted will supersede any previous Beneficiary
Designation Form so submitted.  If a Participant designates a spouse as a
Beneficiary, such designation shall automatically terminate and be of no effect
following the divorce of the Participant and such individual, unless ratified in
writing post-divorce.
 
If the primary Beneficiary shall predecease the Participant, or the primary
Beneficiary and the Participant die in a common disaster under such
circumstances that it is impossible to determine who survived the other, the
portion of the Investment Fund Unit Account that remains undistributed at the
time of the Participant’s death shall be paid to the alternate Beneficiary(ies)
who survive(s) the Participant.  If there are no alternate Beneficiaries living
or in existence at the date of the Participant’s death, or if the Participant
has not submitted a valid Beneficiary Designation Form to the Corporation, the
balance of the account shall be paid in a lump sum distribution to the legal
representative for the benefit of the Participant’s estate.
 
SECTION VIII
AMENDMENT AND TERMINATION
 
A.                     Amendment of Plan.  This Plan may be amended at any time
in the sole discretion of the Board or Committee, by a written resolution, to
the extent that such amendment complies with applicable laws including Code
Section 409A and the Regulations promulgated thereunder.  No such amendment
shall affect the time of distribution of any of the Incentive Awards earned
prior to the time of such amendment except as the Committee may determine to be
necessary to carry out the purpose of the Plan.
 
B.                       Termination of Plan.  The Plan may be terminated at any
time in the sole discretion of the Board or Committee by a written resolution of
its members. Following the termination of the Plan, the Investment Fund Unit
Accounts may be liquidated in accordance with one of the following:


1.                                       the termination and liquidation of the
Plan within twelve (12)  months of a complete dissolution of the Corporation
taxed under Section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A); provided that the amounts deferred under
this Plan are included in the Participants’ gross incomes in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received): (i) the calendar year in which the Plan is
terminated; (ii) the first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the payment is administratively practicable.
 

9

--------------------------------------------------------------------------------




2.                                       the termination and liquidation of the
Plan pursuant to irrevocable action taken by the Committee or the Corporation
within the thirty (30) days preceding or the twelve (12) months following a
change in control event (as such term is defined in Section 1.409A-3(i)(5) of
the Regulations; provided that all Aggregated Plans are terminated and
liquidated with respect to each Participant that experienced the change in
control, so that under the terms of the termination and liquidation, all such
Participants are required to receive all amounts of deferred compensation under
this Plan and any other Aggregated Plans within twelve (12) months of the date
the Committee or the Corporation irrevocably takes all necessary action to
terminate and liquidate this Plan and the date the Committee (or the
Corporation, as the case may be) irrevocably takes all necessary action to
terminate and liquidate such other Aggregated Plans;
 
3.                                       the termination and liquidation of the
Plan, provided that: (i) the termination and liquidation does not occur
proximate to a downturn in the Corporation’s financial health; (ii) the
Committee or the Corporation, as the case may be, terminates and liquidates all
Aggregated Plans; (iii) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Committee or the Corporation irrevocably
takes all necessary action to terminate and liquidate this Plan, other than
payments that would be payable under the terms of this Plan if the action to
terminate and liquidate this Plan had not occurred; (iv) all payments are made
within twenty four (24) months of the date on which the Committee or the
Corporation irrevocably takes all action necessary to terminate and liquidate
this Plan; and (iv) the Corporation does not adopt a new Aggregated Plan at any
time within three (3) years following the date on which the Committee or the
Corporation irrevocably takes all action necessary to terminate and liquidate
the Plan.
 
SECTION IX
MISCELLANEOUS PROVISIONS
 
A.                     Participant Consent.  By electing to defer compensation
pursuant to the Plan, Participants shall be deemed conclusively to have accepted
and consented to all terms of the Plan as amended from time to time, and all
actions or decisions made or to be made by the Corporation, the Board of
Directors, the Committee or the Plan Administrator with regard to the Plan. 
Such terms and consent shall also apply to, and be binding upon, the
Beneficiaries, distributees and personal representatives and other successors in
interest of each Participant.
 
B.                       Notice.  Any election made, or notice given by a
Participant pursuant to the Plan shall be in writing to the Committee, or to
such representative as may be designated by the Committee for such purpose. 
Notice shall be deemed to have been made or given on the date received by the
Committee or its designated representative.
 
C.                       Competency.  If the Committee determines that any
person to whom a payment is due hereunder is a minor, or is adjudicated
incompetent by reason of physical or mental disability, the Committee shall have
the power to cause the

10

--------------------------------------------------------------------------------




payments becoming due to such person to be made to the legal guardian for the
benefit of the minor or incompetent, without responsibility of the Corporation
or the Committee to see to the application of such payment, unless prior to such
payment claim is made therefore by a duly appointed legal representative. 
Payments made pursuant to such power shall operate as a complete discharge of
the Corporation, the Board of Directors and the Committee.
 
D.                      Nonalienation of Benefits.  Neither the Participant nor
any Beneficiary designated by him or her shall have any right to alienate,
assign, or encumber any benefits that are or may be distributed hereunder, nor
may any such amount be subject to attachment, garnishment, levy, execution or
other legal or equitable process for the debts, contracts, liabilities,
engagements or acts of any Participant or Beneficiary.
 
E.                        Administration of Plan.  Full power and authority to
construe, interpret, and administer the Plan shall be vested in the Committee.
To the extent permitted by law, the Committee may delegate any authority it
possesses to the Plan Administrator. To the extent the Committee has delegated
authority concerning a matter to the Plan Administrator, any reference in the
Plan to the “Committee” insofar as it pertains to such matter, shall refer
likewise to the Plan Administrator. Decisions of the Committee shall be final,
conclusive, and binding upon all parties.
 
F.                        Fees and Expenses of Administration.  If the Committee
so determines, reasonable trustee’s fees (if applicable) and reasonable
out-of-pocket expenses of administering the Plan may be ratably deducted (using
average balances) on an annual basis from Investment Fund Unit Accounts. In the
event the Corporation, in its sole and absolute discretion, has established a
rabbi trust for its own benefit to fund the Corporation’s obligations under this
Plan, or otherwise purchased shares to be held in its own name, or for its own
account (as general assets of the Corporation), that may be used for meeting its
obligations to provide benefits under this Plan and fees of any kind, including,
without limitation, redemption fees, are assessed or imposed thereto by an
investment fund company in connection with any purchase or sale, including,
without limitation, a Participant’s early trading activity, such fees shall be
charged to the applicable Participant’s Investment Fund Unit Account.


G.                       Effective Date.  The terms of this Plan shall apply to
all Director Fees deferred under this Plan or one of its predecessors on and
after January 27, 2015, except to the extent that retroactive application would
adversely affect the rights of a Participant or Beneficiary to the amounts in
the applicable Investment Fund Unit Account at the time of the adoption of this
amendment and restatement of the Plan.
H.                      Statements to Participants.  Statements will be provided
to Participants under the Plan on at least an annual basis.
 
I.                           Nonforfeitability of Participant Accounts.  Each
Participant shall be fully vested in his or her Investment Fund Unit Account,
and the right to receive the amounts in the Investment Fund Unit Account shall
be nonforfeitable.
 

11

--------------------------------------------------------------------------------




J.                          Successors Bound.  The contractual agreement between
the Corporation and each Participant resulting from the execution of a Deferral
Election Form shall be binding upon and inure to the benefit of the Corporation,
its successors and assigns, and to the Participant and to the Participant’s
beneficiaries, heirs, executors, administrators and other legal representatives.
 
K.                      Governing Law and Rules of Construction.  This Plan
shall be governed in all respects, whether as to construction, validity or
otherwise, by the laws of the State of Delaware unless preempted by Federal law.
 
L.                        Compliance & Severability.  It is the Corporation’s
intent to comply with all applicable tax and other laws, including Code
Section 409A and the Regulations promulgated thereunder, so that all rights
under the Plan will be limited as necessary in the judgment of the Committee to
conform therewith.  Therefore, consistent with the effectuation of the purposes
hereof, each provision of this Plan shall be treated as severable, to the end
that, if any one or more provisions shall be adjudged or declared illegal,
invalid or unenforceable, this Plan shall be interpreted, and shall remain in
full force and effect, as though such provision or provisions had never been
contained herein. It is the intention of the Corporation that the Plan
established hereunder be “unfunded” for income tax purposes, whether or not the
Corporation establishes a rabbi trust, and the provisions hereof shall be
construed in a manner to carry out that intention.
 
M.                   Ownership of Deferred Director Fees and Continued Director
Status.  Title to and beneficial ownership of any assets, of whatever nature,
which may be allocated by the Corporation to any Investment Fund Unit Account in
the name of any Participant shall at all times remain with the Corporation and
its Subsidiaries, and no Participant or Beneficiary shall have any property
interest whatsoever in any specific assets of the Corporation or its
Subsidiaries by reason of the establishment of the Plan. The rights of each
Participant and Beneficiary hereunder shall be limited to enforcing the
unfunded, unsecured promise of the Corporation and its Subsidiaries to pay
benefits under the Plan, and the status of any Participant or Beneficiary shall
be that of an unsecured general creditor of the Corporation and its
Subsidiaries.  Neither the establishment of the Plan nor the distribution of any
benefits hereunder or any action of the Corporation, its Board of Directors or
any committee thereto, shall be held or construed to confer upon any person the
legal right to remain a director of the Corporation or any Subsidiary or any
Advisory Board beyond the term for which he or she was elected or appointed to
the board(s) on which he or she serves.



12